UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/11 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (2.6%) Embraer SA ADR (Brazil) 473,900 $15,392,272 L-3 Communications Holdings, Inc. 218,100 17,489,439 Northrop Grumman Corp. 397,600 25,291,336 Precision Castparts Corp. 455,300 70,352,956 Safran SA (France) (S) 266,586 10,377,073 Air freight and logistics (0.2%) TNT NV (Netherlands) 475,423 11,727,458 Airlines (2.7%) China Southern Airlines Co., Ltd. (China) (NON) 11,314,000 5,940,778 Delta Air Lines, Inc. (NON) 5,522,283 57,321,298 United Continental Holdings, Inc. (NON) 2,329,862 53,167,451 US Airways Group, Inc. (NON) (S) 3,075,919 27,960,104 Auto components (0.2%) Visteon Corp. 144A (NON) 120,397 8,118,370 Automobiles (1.9%) Fiat SpA (Italy) 988,153 10,564,699 Ford Motor Co. (NON) 1,050,500 16,251,235 General Motors Co. (NON) 388,699 12,473,351 Nissan Motor Co., Ltd. (Japan) 3,633,300 35,019,091 Porsche Automobil Holding SE (Preference) (Germany) 265,926 19,303,205 Volkswagen AG (Preference) (Germany) (NON) (S) 40,977 8,083,528 Biotechnology (2.4%) Celgene Corp. (NON) 921,300 54,246,144 Cubist Pharmaceuticals, Inc. (NON) 168,300 5,696,955 Dendreon Corp. (NON) 1,104,575 47,971,692 Human Genome Sciences, Inc. (NON) (S) 672,000 19,803,840 Capital markets (3.1%) Blackstone Group LP (The) 770,063 14,584,993 Goldman Sachs Group, Inc. (The) 598,451 90,372,086 KKR & Co. LP 1,444,242 27,382,828 Morgan Stanley 526,700 13,773,205 State Street Corp. 347,403 16,171,610 Chemicals (1.5%) CF Industries Holdings, Inc. 65,100 9,214,905 Dow Chemical Co. (The) 393,600 16,133,664 Huabao International Holdings, Ltd. (China) 5,017,000 7,442,067 Huntsman Corp. 829,200 17,288,820 Monsanto Co. 225,400 15,336,216 Mosaic Co. (The) (S) 60,200 4,506,572 Potash Corp. of Saskatchewan, Inc. (Canada) 127,200 7,171,536 Commercial banks (2.0%) Bond Street Holdings, LLC 144A Class A (F) (NON) 33,388 684,454 China Construction Bank Corp. (China) 6,081,000 5,761,552 Comerica, Inc. (S) 141,000 5,348,130 First Horizon National Corp. (S) 1,265,600 13,858,320 SunTrust Banks, Inc. 284,300 8,014,417 Wells Fargo & Co. 2,518,700 73,319,357 Communications equipment (4.5%) Alcatel-Lucent ADR (France) (NON) (S) 1,081,000 7,069,740 Cisco Systems, Inc. 3,978,320 69,859,299 Polycom, Inc. (NON) 114,000 6,820,620 Qualcomm, Inc. 2,666,509 151,564,372 Sycamore Networks, Inc. 210,400 5,154,800 Computers and peripherals (13.5%) Apple, Inc. (NON) 1,029,200 358,398,316 EMC Corp. (NON) (S) 1,716,600 48,648,444 Fujitsu, Ltd. (Japan) 3,165,193 18,117,487 Hewlett-Packard Co. 4,031,600 162,755,691 SanDisk Corp. (NON) 1,622,600 79,734,564 Seagate Technology (NON) 1,483,823 26,144,961 Western Digital Corp. (NON) 520,123 20,700,895 Consumer finance (0.1%) Air Lease Corp. 144A (F) 140,172 3,675,310 Green Dot Corp. Class A (NON) (S) 35,030 1,511,895 Construction and engineering (0.7%) Aecom Technology Corp. (NON) (S) 558,000 15,211,080 KBR, Inc. 229,000 8,786,730 KEPCO Engineering & Construction Co., Inc. (South Korea) 215,581 14,081,715 Containers and packaging (0.2%) Rock-Tenn Co. Class A (S) 191,263 13,210,535 Diversified consumer services (0.2%) Apollo Group, Inc. Class A (NON) 158,929 6,361,928 Education Management Corp. (NON) (S) 271,200 5,028,048 Diversified financial services (0.8%) Bank of America Corp. 399,800 4,909,544 CME Group, Inc. 39,900 11,801,223 JPMorgan Chase & Co. 553,800 25,269,894 Diversified telecommunication services (0.4%) Iridium Communications, Inc. (NON) (S) 277,799 2,175,166 Verizon Communications, Inc. 481,400 18,187,292 Electrical equipment (1.4%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) (S) 1,083,037 9,324,949 Emerson Electric Co. 392,900 23,872,604 GrafTech International, Ltd. (NON) 1,160,100 26,914,320 Mitsubishi Electric Corp. (Japan) 1,464,000 16,312,777 Electronic equipment, instruments, and components (1.5%) Corning, Inc. 1,826,000 38,236,440 KEMET Corp. (NON) 948,500 14,919,905 Yokogawa Electric Corp. (Japan) 3,079,200 25,003,700 Energy equipment and services (3.3%) National Oilwell Varco, Inc. 1,070,900 82,127,321 Schlumberger, Ltd. 948,487 85,126,708 Weatherford International, Ltd. (Switzerland) (NON) 275,700 5,949,606 Food and staples retail (0.1%) Walgreen Co. 186,300 7,958,736 Health-care equipment and supplies (0.8%) Baxter International, Inc. 557,100 31,698,990 China Medical Technologies, Inc. ADR (China) (NON) (S) 932,200 11,009,282 Health-care providers and services (1.7%) Aetna, Inc. 766,700 31,726,046 Express Scripts, Inc. (NON) 461,776 26,201,170 Lincare Holdings, Inc. (S) 497,400 15,628,308 WellPoint, Inc. 230,200 17,677,058 Health-care technology (0.3%) SXC Health Solutions Corp. (Canada) (NON) 322,871 17,809,564 Hotels, restaurants, and leisure (0.8%) Las Vegas Sands Corp. (NON) 323,000 15,184,230 Starbucks Corp. 804,900 29,129,331 Household durables (1.0%) NVR, Inc. (NON) (S) 10,500 7,762,965 PDG Realty SA Empreendimentos e Participacoes (Brazil) 4,816,200 28,326,982 Pulte Group, Inc. (NON) (S) 777,200 6,318,636 Skyworth Digital Holdings, Ltd. (China) 13,680,000 8,749,028 Household products (0.5%) Colgate-Palmolive Co. 190,500 16,068,675 Procter & Gamble Co. (The) 163,400 10,604,660 Independent power producers and energy traders (0.1%) China Power New Energy Development Co., Ltd. (China) (NON) 44,092,000 3,472,921 China WindPower Group, Ltd. (China) (NON) 35,310,000 3,688,574 Industrial conglomerates (2.2%) General Electric Co. 4,125,800 84,372,610 Tyco International, Ltd. 626,800 30,550,232 Insurance (4.3%) Aflac, Inc. 1,047,546 58,861,610 Assured Guaranty, Ltd. (Bermuda) 5,634,672 95,789,424 Employers Holdings, Inc. 208,133 4,195,961 Hartford Financial Services Group, Inc. (The) 1,691,276 48,996,266 MBIA, Inc. (NON) (S) 1,260,057 13,003,788 Ping An Insurance (Group) Co. of China, Ltd. (China) 778,500 8,492,439 Internet and catalog retail (0.6%) Priceline.com, Inc. (NON) 53,600 29,319,736 Internet software and services (2.8%) Google, Inc. Class A (NON) 174,830 95,125,003 VeriSign, Inc. 507,200 18,746,112 WebMD Health Corp. (NON) (S) 557,200 32,245,164 IT Services (2.0%) Mastercard, Inc. Class A 32,500 8,966,425 Unisys Corp. (NON) 2,640,356 78,365,766 Visa, Inc. Class A 244,600 19,108,152 Leisure equipment and products (0.2%) Hasbro, Inc. 179,500 8,407,780 Life sciences tools and services (0.6%) Sequenom, Inc. (NON) (S) 2,472,899 17,433,938 Thermo Fisher Scientific, Inc. (NON) 279,900 16,791,201 Machinery (4.5%) Cummins, Inc. 282,800 33,986,904 Deere & Co. 301,600 29,406,000 Ingersoll-Rand PLC 1,031,300 52,080,650 Meritor, Inc. (NON) 1,592,376 27,404,791 Parker Hannifin Corp. 907,000 85,548,240 Tata Motors, Ltd. (India) 378,745 10,642,186 Media (2.1%) CBS Corp. Class B 330,000 8,322,600 Comcast Corp. Class A 919,538 24,128,677 DIRECTV Class A (NON) 484,869 23,559,785 Gannett Co., Inc. (S) 793,100 11,944,086 Interpublic Group of Companies, Inc. (The) 2,164,000 25,427,000 Liberty Media Corp. - Capital Ser. A (NON) 31,985 2,631,406 Walt Disney Co. (The) 358,100 15,434,110 Metals and mining (3.8%) Cliffs Natural Resources, Inc. 84,000 7,872,480 Freeport-McMoRan Copper & Gold, Inc. Class B 355,720 19,575,272 Nucor Corp. 262,800 12,341,088 Rio Tinto PLC (United Kingdom) 253,597 18,515,758 Teck Resources, Ltd. Class B (Canada) 548,700 29,832,064 Vedanta Resources PLC (United Kingdom) (S) 2,970,287 115,700,797 Multiline retail (0.9%) Kohl's Corp. 268,913 14,174,404 Target Corp. 737,300 36,201,430 Office electronics (0.7%) Xerox Corp. 3,861,000 38,957,490 Oil, gas, and consumable fuels (5.2%) Apache Corp. 367,320 48,989,468 BG Group PLC (United Kingdom) 208,573 5,368,198 Cairn Energy PLC (United Kingdom) (NON) 4,954,171 37,433,892 Chevron Corp. 318,900 34,900,416 Exxon Mobil Corp. 122,700 10,797,600 Nexen, Inc. (Canada) 796,334 21,071,135 Noble Energy, Inc. 164,300 15,817,161 Nordic American Tanker Shipping (Bermuda) (S) 203,100 4,667,238 Occidental Petroleum Corp. 441,100 50,413,319 Petrohawk Energy Corp. (NON) 102,108 2,757,937 Petroleo Brasileiro SA ADR (Brazil) 827,500 30,890,575 Southwestern Energy Co. (NON) 249,900 10,960,614 Paper and forest products (0.6%) International Paper Co. 1,003,700 30,994,256 Pharmaceuticals (2.3%) Abbott Laboratories 258,600 13,457,544 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 3,406,504 909,815 Auxilium Pharmaceuticals, Inc. (NON) (S) 926,900 22,579,284 Elan Corp. PLC ADR (Ireland) (NON) 1,799,800 14,578,380 Johnson & Johnson 114,414 7,519,288 Merck & Co., Inc. 159,095 5,719,465 Pfizer, Inc. 905,632 18,982,047 Sanofi-Aventis (France) 179,267 14,192,123 Sanofi-Aventis SA CVR (France) (NON) 2,181,700 5,410,616 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 463,986 21,218,080 Real estate investment trusts (REITs) (0.1%) CreXus Investment Corp. (R) 419,800 4,894,868 Real estate management and development (0.2%) CB Richard Ellis Group, Inc. Class A (NON) 302,200 8,071,762 Semiconductors and semiconductor equipment (3.2%) First Solar, Inc. (NON) (S) 474,843 66,273,838 Lam Research Corp. (NON) 497,200 24,019,732 Marvell Technology Group, Ltd. (NON) 4,603,498 71,031,974 Texas Instruments, Inc. 206,700 7,344,051 Software (4.0%) Adobe Systems, Inc. (NON) 151,600 5,086,180 BMC Software, Inc. (NON) 102,300 5,138,529 CA, Inc. 854,400 21,009,696 Informatica Corp. (NON) 150,000 8,401,500 Longtop Financial Technologies Ltd. ADR (Hong Kong) (NON) (S) 729,830 16,464,965 Microsoft Corp. 1,360,800 35,408,016 Nintendo Co., Ltd. (Japan) 32,400 7,725,169 Oracle Corp. 2,052,600 73,996,230 Perfect World Co., Ltd. ADR (China) (NON) 82,835 2,253,940 Salesforce.com, Inc. (NON) (S) 125,150 17,345,790 Synchronoss Technologies, Inc. (NON) 326,800 10,542,568 TiVo, Inc. (NON) (S) 918,400 8,789,088 Specialty retail (4.7%) Bed Bath & Beyond, Inc. (NON) 138,300 7,761,396 Best Buy Co., Inc. 2,214,800 69,146,056 hhgregg, Inc. (NON) (S) 840,131 10,384,019 Lowe's Cos., Inc. 2,311,300 60,671,625 Office Depot, Inc. (NON) 7,015,481 30,236,723 OfficeMax, Inc. (NON) (S) 2,876,331 28,648,257 Staples, Inc. 2,051,000 43,358,140 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. (NON) (S) 1,098,200 35,702,482 Pandora A/S (Denmark) (S) 500,408 22,623,158 Tobacco (0.6%) Philip Morris International, Inc. 432,069 30,002,871 Trading companies and distributors (0.5%) Mitsui & Co., Ltd. (Japan) 708,500 12,614,699 United Rentals, Inc. (NON) (S) 554,600 16,316,332 Total common stocks (cost $4,731,404,467) WARRANTS (2.6%) (a) (NON) Expiration date Strike price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 11,429,421 $24,916,138 Citigroup, Inc. 1/04/19 10.61 3,249,058 2,761,699 Ford Motor Co. 1/01/13 9.20 1,684,327 11,234,461 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 827,468 16,747,952 JPMorgan Chase & Co. (W) 10/28/18 42.42 3,077,686 51,089,588 Wells Fargo & Co. (W) 10/28/18 34.01 2,911,400 30,424,130 Total warrants (cost $117,363,621) PURCHASED OPTIONS OUTSTANDING (0.8%) (a) Expiration date/ Contract strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$32.50 1,408,191 $3,281,085 Best Buy Co., Inc. (Call) Jan-12/35.00 2,061,589 3,061,807 Best Buy Co., Inc. (Call) Jan-12/32.50 430,378 1,021,102 CurrencyShares Euro Trust (Put) May-11/142.00 2,026,802 447,396 Financial Select Sector SPDR Fund (Call) Jun-11/18.00 6,767,514 135,080 Financial Select Sector SPDR Fund (Call) Jun-11/18.00 1,902,462 37,973 Financial Select Sector SPDR Fund (Call) Sep-11/19.00 1,977,443 110,994 Financial Select Sector SPDR Fund (Call) Jun-11/19.00 5,472,572 54,726 General Electric Co. $19.75, JPMorgan Chase & Co. $45.00, Staples, Inc. $20.13 (Call) (woc) Jun-11/110.00 65,017,621 195,053 Goldman Sachs Group, Inc. (Call) Jun-11/180.00 865,814 19,711 Hartford Financial Services Group $28.41, Office Depot, Inc. $5.34, Sandisk Corp. $45.87 (Call) (woc) Jun-11/105.00 30,407,981 182,448 Hartford Financial Services Group $28.41, Office Depot, Inc. $5.34, Sandisk Corp. $45.87 (Call) (woc) Jun-11/110.00 19,434,332 58,303 Hewlett-Packard Co. $41.21, Staples, Inc. $19.66, Wells Fargo & Co. 32.04 (Call) (woc) Jun-11/105.00 20,130,649 20,131 Hewlett-Packard Co. $42.18, JPMorgan Chase & Co. $45.09, Staples, Inc. $19.63 (Call) (woc) Jun-11/105.00 21,138,471 82,440 Hewlett-Packard Co. $42.18, JPMorgan Chase & Co. $45.09, Staples, Inc. $19.63 (Call) (woc) Jun-11/110.00 41,220,017 41,220 Hewlett-Packard Co. $42.53, Northrop Grumman Corp. $66.99, Tyco Int'l, Ltd. $45.32 (Call) (woc) Jun-11/105.00 83,201,546 332,806 Hewlett-Packard Co. $42.53, Northrop Grumman Corp. $66.99, Tyco Int'l, Ltd. $45.32 (Call) (woc) Jun-11/110.00 53,642,743 64,371 Hewlett-Packard Co. (Call) Aug-11/47.50 1,676,326 477,250 Hewlett-Packard Co. (Call) Aug-11/47.50 526,046 152,553 Hewlett-Packard Co. (Call) May-11/60.00 7,563,354 756 iShares Russell 2000 Index Fund (Call) May-11/50.00 6,332,045 93,271 JPMorgan Chase & Co. $45.05, Staples, Inc. $20.12, Tyco Int'l, Ltd. $44.41 (Call) (woc) Jun-11/110.00 82,335,941 263,475 JPMorgan Chase & Co. $46.52, Parker Hannifin Corp. $86.44, Staples, Inc. $20.23 (Call) (woc) Jun-11/105.00 74,832,378 456,478 JPMorgan Chase & Co. $46.52, Parker Hannifin Corp. $86.44, Staples, Inc. $20.23 (Call) (woc) Jun-11/110.00 43,290,635 73,594 JPMorgan Chase & Co. (Call) Jan-12/50.00 1,891,902 3,239,203 JPMorgan Chase & Co. (Call) Jan-12/50.00 793,609 1,358,771 Parker Hannifin Corp. (Call) May-11/105.00 1,201,289 60,064 Powershares QQQ (Call) Jun-11/61.00 4,960,954 2,282,039 Powershares QQQ (Call) Jun-11/61.00 2,362,324 1,181,162 Precision Castparts Corp. $141.82, Sandisk Corp. $45.68, Wells Fargo & Co. 32.69 (Call) (woc) Jun-11/105.00 16,237,896 16,238 Precision Castparts Corp. $141.82, Sandisk Corp. $45.68, Wells Fargo & Co. 32.69 (Call) (woc) Jun-11/110.00 30,099,515 12,040 Qualcomm, Inc. (Call) Jan-12/60.00 2,089,282 7,584,907 SPDR Dow Jones Industrial Average ETF Trust (Call) Jun-11/138.00 9,825,342 431,726 SPDR Dow Jones Industrial Average ETF Trust (Call) Jun-11/138.00 2,897,235 184,844 SPDR Dow Jones Industrial Average ETF Trust (Call) Jun-11/131.00 10,351,223 7,925,000 State Street Corp. (Call) Jan-12/50.00 3,093,705 7,653,207 STOXX 600 Banks (Price) Index Jun-11/EUR 246.76 EUR 237,430 11,094 SunTrust Banks, Inc. (Call) Jul-11/$40.00 3,916,157 31,016 SunTrust Banks, Inc. (Call) Jul-11/37.00 1,705,009 21,705 TOPIX Index (Call) Jun-11/JPY 995.39 JPY 23,507,653 19,622 Wells Fargo & Co. (Call) Jun-11/$36.00 1,669,826 33,397 Wells Fargo & Co. (Call) Jun-11/38.00 6,352,897 24,903 Total purchased options outstanding (cost $52,536,041) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR KBW Bank ETF (S) 389,000 $9,970,070 SPDR KBW Regional Banking ETF (S) 394,000 10,519,800 SPDR S&P Homebuilders ETF (S) 1,033,500 19,688,175 Total investment companies (cost $37,329,271) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. (S) 53,264 $4,640,626 Total convertible preferred stocks (cost $5,326,400) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 3/8s, January 15, 2017 (i) 1,099,064 1,272,199 1 1/4s, July 15, 2020 (i) 72,014 76,425 U.S. Treasury Notes 1 1/4s, October 31, 2015 (i) 348,000 340,361 Total U.S. treasury obligations (cost $1,688,985) SHORT-TERM INVESTMENTS (7.6%) (a) Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.09% to 0.15%, November 17, 2011 (SEGSF) $8,951,000 $8,943,043 U.S. Treasury Bills zero%, September 22, 2011 (i) 537,000 536,839 Putnam Cash Collateral Pool, LLC 0.16% (d) 379,169,154 379,169,154 SSgA Prime Money Market Fund 0.09% (i) (P) 14,731,000 14,731,000 Total short-term investments (cost $403,382,538) TOTAL INVESTMENTS Total investments (cost $5,349,031,323) (b) FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $391,148,844) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Euro Sell 5/24/11 $99,400,349 $95,258,545 $(4,141,804) Japanese Yen Sell 5/24/11 111,676,635 107,852,686 (3,823,949) UBS AG Brazilian Real Sell 5/24/11 30,967,475 30,664,944 (302,531) British Pound Sell 5/24/11 162,971,499 157,372,669 (5,598,830) Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $12,688,319) (Unaudited) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 3,469,780 Jan-12/$37.50 $3,231,948 Best Buy Co., Inc. (Call) 430,378 Jan-12/37.50 412,265 CurrencyShares Euro Trust (Put) 2,026,802 May-11/140.00 222,928 Financial Select Sector SPDR Fund (Call) 1,977,443 Sep-11/20.00 58,694 Goldman Sachs Group, Inc. (The) (Call) 865,814 Jun-11/190.00 4,641 Hewlett-Packard Co. (Call) 1,676,326 Aug-11/52.50 93,204 Hewlett-Packard Co. (Call) 526,046 Aug-11/52.50 31,563 Qualcomm, Inc. (Call) 2,089,282 Jan-12/65.00 4,232,436 State Street Corp. (Call) 3,093,705 Jan-12/55.00 3,457,834 SunTrust Banks, Inc. (Call) 1,705,009 Jul-11/40.00 13,504 SunTrust Banks, Inc. (Call) 3,916,157 Jul-11/45.00 2,428 TOPIX Index (Call) JPY 23,507,653 Jun-11/JPY 1,040.64 2,602 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 132,455 $— 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $(440,650) baskets 68,880 — 4/6/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks 120,603 Total Key to holding's currency abbreviations EUR Euro JPY Japanese Yen Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares CVR Contingent Value Rights ETF Exchange Traded Fund SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $5,308,515,765. (b) The aggregate identified cost on a tax basis is $5,362,866,717, resulting in gross unrealized appreciation and depreciation of $585,836,099 and $234,655,223, respectively, or net unrealized appreciation of $351,180,876. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $372,225,964. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $379,169,154 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $96,004 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,541,566,895 and $1,696,511,393, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). (WOC) Represents a worst-of-call-option that is a basket of common stocks. All mature on the option's expiration date but have different underliers. At expiration, only one settles and this is chosen in the issuer's favor. At the close of the reporting period, the fund maintained liquid assets totaling $15,815,800 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 232,400,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 29,500,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $251,000,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $67,900,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,713,261 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,965,753 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,945,629. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $612,296,418 $112,461,079 $— Consumer staples 64,634,942 — — Energy 404,469,098 42,802,090 — Financials 540,131,181 14,253,991 4,359,764 Health care 423,158,892 15,101,938 — Industrials 710,750,298 81,696,686 — Information technology 1,654,628,256 50,846,356 — Materials 183,477,408 141,658,622 — Telecommunication services 20,362,458 — — Utilities — 7,161,495 — Total common stocks Convertible preferred stocks — 4,640,626 — Investment Companies 40,178,045 — — Purchased options outstanding — 42,734,961 — U.S. Treasury Obligations — 1,688,985 — Warrants 137,173,968 — — Short-term investments 14,731,000 388,649,036 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(13,867,114) $— Written options — (11,764,047) — Total return swap contracts — (320,047) — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $13,867,114 Equity contracts 180,029,532 12,204,697 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
